t c no united_states tax_court elena swain petitioner v commissioner of internal revenue respondent docket no filed date r determined deficiencies in tax and accuracy-related_penalties for years the court struck from the petition all assignments of error other than the affirmative defense of the statute_of_limitations for one of the years r moved for summary_judgment held summary_judgment is appropriate with respect to the affirmative defense stipulated facts establish that the period of limitations did not expire before r mailed the notice_of_deficiency which suspended the running of that period held further summary_judgment is appropriate with respect to the deficiencies under rule b tax_court rules_of_practice and procedure p’s assignments of error other than with respect to the statute_of_limitations were struck from the petition therefore p is deemed to have conceded the adjustments resulting in deficiencies held further a like result for the penalties the burden of production imposed by sec -- - c i r c is of no consequence if p’s assignments of error have been struck elena swain pro_se jonathan h sloat for respondent opinion halpern judge this case is before the court on respondent’s motion for summary_judgment the motion petitioner objects unless otherwise stated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure rule provides for summary_judgment summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law for the reasons that follow we shall grant the motion background by notice_of_deficiency dated date the notice respondent determined deficiencies in income_tax deficiencies and accuracy-related_penalties penalties as follows taxable calendar penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number enclosed with the notice was an explanation stating that the deficiencies result principally from respondent’s disregard of certain trust arrangements as shams or for certain other stated reasons and that the penalties are due to negligence an understatement_of_tax or a misstatement of value the petition states that petitioner disputes respondent’s determinations and assigns the following errors respondent had no authority to make a determination the deficiency failed to identify the statute that was relied on to claim the deficiency respondent did not provide proof of a statutory procedurally correct assessment respondent failed to produce a witness the statute_of_limitations had expired as q4e- to the deficiencies were not supported by facts and evidence and petitioner’s declaration was supported by facts and evidence attached to the petition is petitioner’s declaration of facts the declaration in which she declares among other things that she is a native and citizen of the state of california that she has never been notified that she is required to keep books_and_records and file returns that no assessments of tax penalties or interest have been made against her for the years in question and that she has no unreported income for those years nothing in the declaration challenges respondent’s explanations of his bases for determining the deficiencies and penalties before answering the petition respondent moved to strike from the petition all assignments of error other than that the period of limitations had expired for the motion to strike in support of the motion to strike respondent argued that petitioner had failed to challenge the correctness of respondent’s determinations in the notice instead the petitioner relies on various frivolous and immaterial arguments challenging the respondent’s authority to make a determination under sec_1313 the absence of assessments and the manner in which the respondent made his determination none of those assignments of error relate directly to the respondent’s determinations petitioner objected to the motion to strike in support of that objection however she added little to the petition she made - - no effort to identify facts tending to show error in respondent’s basis for the deficiencies and penalties we granted the motion to strike by the answer respondent denies that the period of limitations expired for petitioner has not in support of her objection to the present motion identified facts tending to show error in respondent’s bases for the deficiencies and penalties the parties have stipulated a copy of petitioner’s federal_income_tax return for form_1040 u s individual_income_tax_return the form_1040 they have stipulated that it was mailed to respondent on date they have further stipulated a copy of the notice and that by certified mail it was mailed to petitioner on date less than years after the form_1040 was filed the notice is addressed to petitioner at her address shown on the form_1040 discussion period of limitations petitioner has raised the statute_of_limitations as an affirmative defense to respondent’s determinations of a deficiency and a penalty for respondent denies that defense and asks for summary adjudication in his favor on that issue with exceptions not here relevant sec_6501 provides a 3-year period from the time a return is filed for the assessment -- - or collection without assessment of any_tax including income taxes the period of limitations the running of the period of limitations however is suspended under sec_6503 by the mailing of a notice under sec_6212 sec_6212 a authorizes the secretary upon determining that there is a deficiency in income_tax to send a notice_of_deficiency to the taxpayer by certified mail or registered mail sec_6212 b provides that a notice_of_deficiency in respect of an income_tax shall be sufficient if it is mailed to the taxpayer at his last_known_address the parties have stipulated that the notice was mailed to petitioner by certified mail less than years after the form_1040 was filed if the notice was mailed to petitioner at her last_known_address it was sufficient to suspend the running of the period of limitations for the address to which the notice was sent corresponds to the address on the form_1040 and to petitioner’s address on the petition petitioner does not claim that the notice was not mailed to her last_known_address and we conclude that the notice was mailed to petitioner at her last_known_address the period of limitations for did not expire before the mailing of the notice and that period was suspended by the mailing summary adjudication is appropriate in respondent’s - favor with respect to petitioner’s affirmative defense of the statute_of_limitations deficiencies respondent argues for summary adjudication in his favor with respect to the deficiencies on the grounds that because he prevailed with respect to petitioner’s affirmative defense with respect to no additional assignments of error remain with respect to the deficiencies rach issue not addressed by a clear and concise assignment of error in the petition is deemed to be conceded rule b 115_tc_523 we have struck from the petition all assignments of error other than the assignment based on petitioner’s claim of an affirmative defense for which we have rejected lacking that defense and with no other assignments of error or any averments tending to show error in respondent’s basis for the deficiencies petitioner is deemed to have conceded the in 115_tc_523 a consolidated case the commissioner moved under rule a for judgments on the pleadings with respect to the various deficiencies in tax at issue we disregarded meritless tax- protester arguments made by the taxpayers in the amended petitions and granted the commissioner’s motion on the grounds that the taxpayers had failed to make any legitimate challenges to the deficiency determinations we deemed the taxpayers to have conceded the commissioner’s adjustments under rule b with respect to and respondent could here have made a motion under rule a for judgment on the pleadings the standards for granting such a motion are similar to those for granting a motion for summary_judgment see nis family_trust v commissioner supra pincite --- - correctness of respondent’s deficiency determinations see daniels v commissioner tcmemo_1981_58 respondent is entitled to summary adjudication with respect to the deficiencies in question and we shall enter decision for respondent that there are deficiencies in tax of dollar_figure dollar_figure and dollar_figure for and respectively penalties respondent argues for summary adjudication in his favor with respect to the penalties on the same grounds as with respect to the deficiencies viz that because he prevailed with respect to petitioner’s affirmative defense with respect to no additional assignments of error remain with respect to the penalties respondent points out that in nis family_trust v commissioner supra pincite n we left undecided whether pursuant to rule b a taxpayer failing to assign error to the commissioner’s determinations of penalties under sec_6662 would be deemed to have conceded those penalties that is true in nis family_trust we had no need to decide that issue since the commissioner supported his motion for partial summary_judgment with respect to the sec_6662 penalties with deemed admissions made pursuant to rule c that supported the imposition of those penalties id pincite here we have no such deemed admissions or except possibly with respect to - the only year for which we have petitioner’s return any other factual basis upon which to impose such penalties the question we must decide is whether a taxpayer failing to assign error to a penalty will be deemed to concede the penalty notwithstanding that the commissioner has failed to produce evidence that imposition of the penalty is appropriate the gquestion is suggested by sec_7491 and rule a sec_7491 was enacted by section a of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 as so added sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of the enactment of rra see rra sec c 112_stat_727 sec_7491 is effective with respect to this court_proceeding sec_7491 provides sec_7491 penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title the commissioner’s burden of production under sec_7491 18s to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount without distinction penalty see 116_tc_438 unless the taxpayer puts the penalty into play however by assigning error to the commissioner’s penalty -- - determination the commissioner need not produce evidence that the penalty is appropriate since the taxpayer is deemed to have conceded the penalty that result follows from rule b which requires the petitioner to assign error in the petition to each and every error alleged to have been committed by the commissioner including issues with respect to which the commissioner bears the burden_of_proof rule b warns any issue not raised in the assignments of error shall be deemed to be conceded the situation here is analogous to the situation where the commissioner determines a penalty previously an addition_to_tax for fraud sec_6663 imposes a penalty if any part of any underpayment_of_tax required to be shown on a return is due to fraud sec_7454 and rule b provide that in any case involving the issue of fraud the burden_of_proof in respect to that issue is on the commissioner the commissioner usually determines the fraud_penalty in the notice_of_deficiency in 73_tc_736 we dealt with the predecessor addition_to_tax for fraud imposed by sec_6653 we stated that if the taxpayer wishes to contest an addition_to_tax for fraud determined in the notice_of_deficiency he must assign error to that determination pursuant to rule b id pincite citing rule b we stated any issue including addition_to_tax for fraud under sec_6653 not raised in the assignment of errors is deemed conceded by the petitioner id we added if petitioner assigns error to respondent’s determination of the fraud addition_to_tax then the respondent must affirmatively plead the fraud together with the facts in support thereof in his answer rule b id we held however that if the commissioner pleads fraud in the answer and the taxpayer in the reply denies the allegations of fraud the commissioner will not be put to his proof if the taxpayer thereafter states that he will not contest the fraud addition and defaults id implicit in our discussion of rule b is the conclusion that if the commissioner determines fraud and the taxpayer fails to assign error to that determination the fraud_penalty is conceded and the commissioner need not plead fraud together with supporting facts see brailsford v commissioner tcmemo_1991_639 with respect to whether statute_of_limitations remained open against joint-- return-filer on account of other joint-return-filer’s fraud respondent had no duty to discuss or prove an issue that petitioner had not raised either directly an assignment of error as to the fraud determination or indirectly pleading the statute_of_limitations sec_7491 imposes a burden on the commissioner in any court_proceeding with respect to the liability of any individual for any penalty rule b and the statute are consistent -- an individual must first challenge a penalty by filing a petition alleging some error in the determination of the penalty if the individual challenges a penalty in that manner the challenge generally will succeed unless the commissioner produces evidence that the penalty 1s appropriate if an individual does not challenge a penalty by assigning error to it and is therefore deemed to concede the penalty the commissioner need not plead the penalty and has no obligation under sec_7491 to produce evidence that the penalty is appropriate we have disposed of petitioner’s affirmative defense for the only issue before us with respect to the penalties is a legal issue whether by having failed to assign error to respondent’s determinations of penalties or averring facts tending to show error in respondent’s basis for the penalties petitioner has conceded those penalties the answer is yes rule b respondent is entitled to summary adjudication with respect to the penalties in question and we shall enter decision for respondent that petitioner is liable for penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure for and respectively an appropriate order and decision will be entered
